            Case 1:19-cv-07755-VEC Document 75 Filed 12/23/20 Page 1 of 1

                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                                    DATE FILED: 12/23/2020
 -------------------------------------------------------------- X
 TRUSTEES OF THE NEW YORK CITY                                  :
 DISTRICT COUNCIL OF CARPENTERS                                 :
 PENSION FUND, WELFARE FUND, ANNUITY :
 FUND, AND APPRENTICESHIP,                                      :
 JOURNEYMAN RETRAINING,                                         :          19-CV-7755 (VEC)
 EDUCATIONAL AND INDUSTRY FUND,                                 :
 TRUSTEES OF THE NEW YORK CITY                                  :                ORDER
 CARPENTERS RELIEF AND CHARITY FUND, :
 AND THE NEW YORK CITY AND VICINITY :
 CARPENTERS LABOR-MANAGEMENT                                    :
 CORPORATION,                                                   :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :
                                                                :
                                                                :
 CHARLES NEWMAN,                                                :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 23, 2020, the parties appeared for a status conference;

        IT IS HEREBY ORDERED that all discovery must be completed not later than January

15, 2021.

        IT IS FURTHER ORDERED that the parties must appear for a conference on January

22, 2021 at 11:00 a.m. The conference will be held as a teleconference. The parties may dial-in

using: (888) 363-4749 // Access code: 3121171# // Security code: 7755#.



SO ORDERED.
                                                                    ________________________
Date: December 23, 2020                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
